NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-1555-20

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

WILLIAM L. DUNBAR,

     Defendant-Appellant.
_______________________

                   Submitted September 14, 2022 – Decided September 19, 2022

                   Before Judges Haas and Mitterhoff.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Burlington County, Indictment No. 19-04-
                   0488.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Ruth E. Hunter, Designated Counsel, on the
                   brief).

                   LaChia L. Bradshaw, Burlington County Prosecutor,
                   attorney for respondent (Jennifer Paszkiewicz,
                   Assistant Prosecutor, of counsel and on the brief).

PER CURIAM
      Defendant William L. Dunbar appeals from the Law Division's November

17, 2020 order denying his motion for a reduction of the ten-year prison sentence

the court previously imposed on him for first-degree aggravated manslaughter.

We affirm.

      On August 18, 2018, defendant attended a concert with his mother. While

there, he consumed a number of alcoholic beverages. Defendant's mother drove

him to her home after the concert. Later that evening, defendant left his mother's

home in his own car. He could feel the effects of the alcohol, but drove anyway.

Because he was impaired and driving at a high rate of speed, defendant failed to

negotiate a curve and struck the victim's car from behind. The victim's car hit a

utility pole. The victim was pronounced dead at the scene.

      A blood sample was taken approximately four hours later. It revealed that

defendant had a .118% blood alcohol reading at that time.            Information

recovered from the electronic data recorder in defendant's car showed he was

traveling over 100 miles per hour during the five seconds immediately prior to

the collision. On April 16, 2019, a Burlington County grand jury charged

defendant in a two-count indictment with first-degree aggravated manslaughter

and second-degree vehicular homicide.




                                                                            A-1555-20
                                        2
        On January 6, 2020, the trial judge conferenced the case in chambers with

defendant's attorney and the Assistant Prosecutor. 1 During the conversation, the

attorneys stated that a sentence of eight or nine years "would be acceptable."

However, the attorneys did not reach a final agreement. Instead, the State stated

it would continue to seek a sentence of ten years if defendant pled guilty to first-

degree manslaughter. In addition, the judge made no representations as to the

maximum length of the sentence he would impose if defendant pled guilty. See

R. 3:9-3(c).

        On January 22, 2020, defendant entered an "open plea" 2 to first-degree

aggravated manslaughter. The State represented that in return for the plea, it

would recommend the court impose a ten-year sentence, which was the

minimum for this offense. 3 See N.J.S.A. 2C:11-4(c).          On the other hand,

defendant's attorney planned to argue that the judge should sentence defendant



1
    There is no verbatim record of this conference.
2
   "An 'open plea' [is] one that d[oes] not include a recommendation from the
State, nor a prior indication from the court, regarding sentence." State v. Ashley,
443 N.J. Super. 10, 22 (App. Div. 2015) (alterations in original) (emphasis
omitted) (quoting State v. Kates, 426 N.J. Super. 32, 42 n.4 (App. Div. 2012),
aff’d, 216 N.J. 393 (2014)).
3
  The State agreed to dismiss the other count of the complaint, and defendant
agreed to plead guilty to driving while intoxicated at the time of sentencing.
                                                                              A-1555-20
                                         3
"to a term appropriate to a crime of one degree lower than that of the crime for

which defendant was convicted" as permitted under N.J.S.A. 2C:44-1(f)(2).

      Defendant signed the written plea agreement which confirmed the nature

of the open plea.    During the plea colloquy, defendant told the judge he

understood that the State would request a ten-year sentence and his own attorney

would ask for a sentence in the five- to ten-year range for second-degree

offenses. Defendant also confirmed that no one had promised him anything that

was not set forth in the plea agreement.

      Following the plea hearing, defendant met with a probation officer and

completed the presentence report. Defendant told the officer that as he was

driving home from his mother's house, he rolled down the windows of his car

"and began playing music at a loud volume." He stated he was "urged on by the

music and wind" and "made the decision to accelerate on the road." Defendant

stated that the end of a seven-year relationship one month previously "cause[d]

[him] to no longer want to live." Defendant stated "that was on my mind when

I decided to accelerate. I wanted to die though, not anyone else . . . . I would

never intentionally put someone else's life in danger."

      On July 16, 2020, the judge conducted a sentencing hearing. As set forth

in the plea agreement, the State argued for the imposition of a ten-year term for


                                                                           A-1555-20
                                        4
first-degree aggravated manslaughter, while defendant's attorney asked the

judge to sentence defendant to five years in prison. After considering counsel's

arguments, the judge found aggravating factors one, three, and nine, and

mitigating factors six, seven, eight, and nine. See N.J.S.A. 2C44-1(a) and (b).

After weighing each factor, the judge concluded they were in equipoise.

Therefore, the judge denied defendant's request that he be sentenced as if this

were a second-degree offense under N.J.S.A. 2C:44-1(f)(2).4 Accordingly, the

judge imposed the minimum sentence of ten years in prison for this first-degree

offense, subject to an eighty-five percent period of parole ineligibility under the

No Early Release Act, N.J.S.A. 2C:43-7.2, and five years of parole supervision

upon release.

      Defendant thereafter filed a motion for reconsideration and reduction of

his sentence pursuant to Rule 3:21-10. Defendant alleged he thought he would

be sentenced to less than a ten-year term at the time he pled guilty. However,

defendant admitted at the October 15, 2020 motion hearing that his attorneys

told him there was a "best case" and "worst case scenario." Under the best case


4
   In order to downgrade an offense for purposes of sentencing under N.J.S.A.
44-1(f)(2), the judge "must be 'clearly convinced' that the mitigating factors
'substantially' outweigh the aggravating ones, and second, the court must find
that the 'interest of justice' demands that the sentence be downgraded." State v.
Megargel, 143 N.J. 484, 504-05 (1996).
                                                                             A-1555-20
                                        5
scenario, the judge could sentence defendant to five years in prison. Under the

worst case scenario, the judge could impose a ten-year term. He also agreed

with the Assistant Prosecutor that entering the plea agreement "was a pretty

calculated move on [defendant's] part" because the State agreed to cap

defendant's sentencing exposure at ten years.

      Because defendant was aware of the terms of his open plea and range of

sentences he could expect, the judge denied defendant's motion for a reduction

of his sentence. In his thorough written opinion, the judge also reviewed the

findings he previously made concerning the aggravating and mitigating factors,

and found no basis for disturbing them. This appeal followed.

      On appeal, defendant raises the following contentions:

            POINT I

            THE PLEA BARGAIN "FAILED ONE OF ITS
            ESSENTIAL PURPOSES, FAIRNESS," STATE v.
            MARZOLF, 79 N.J. 167, 183 (1979), BECAUSE
            DEFENDANT'S REASONABLE EXPECTATIONS
            UNDER THE PLEA DEAL WERE THAT HE
            WOULD BE SENTENCED TO LESS THAN [TEN]
            YEARS. THEREFORE, A REMAND PURSUANT
            TO STATE v. KOVACK, 91 N.J. 476 (1982), IS
            ESSENTIAL.

            POINT II

            THIS  COURT   SHOULD    REMAND   FOR
            RESENTENCING BECAUSE: (1) THE COURT'S

                                                                         A-1555-20
                                       6
            FINDING OF AGGRAVATING FACTOR ONE WAS
            DOUBLE    COUNTING;     (2) THE     COURT
            IMPROPERLY       USED       DEFENDANT'S
            STATEMENTS IN THE [PRESENTENCE] REPORT
            AGAINST HIM; AND (3) THE COURT'S FINDINGS
            OF AGGRAVATING AND MITIGATING FACTORS
            WERE    NOT   BASED      ON  COMPETENT,
            REASONABLY CREDIBLE EVIDENCE IN THE
            RECORD.

            A.    The Finding of Aggravating Factor One
                  Constituted Impermissible Double Counting

            B.     The Trial Court's Use of Defendant's Statements
                  in the [Presentence] Report to Punish Defendant
                  More Severely Was Unfair and Improper

            C.    The Trial Court's Findings of Aggravating and
                  Mitigating Factors Were Not "Grounded in
                  Competent, Reasonably Credible Evidence."

            POINT III

            THE RESENTENCING SHOULD APPLY THE
            YOUTH        MITIGATING    FACTOR,      "THE
            DEFENDANT WAS UNDER 26 AT THE TIME OF
            THE COMMISSION OF THE OFFENSE," N.J.S.A.
            2C:44-l(b)(14), AND CONSIDER DEFENDANT'S
            REHABILITATIVE EFFORTS PURSUANT TO
            STATE v. RANDOLPH, 210 N.J. 330 (2012).

      We find insufficient merit in these contentions to warrant extended

discussion in a written opinion. R. 2:11-3(e)(2). We affirm substantially for the

reasons expressed by the trial judge at the time of sentencing and in his written



                                                                           A-1555-20
                                       7
decision denying defendant's motion for a reduced sentence.         We add the

following brief comments.

      Contrary to defendant's arguments in Point I, the record reveals that the

terms of his open plea were placed on the record in clear terms that defendant

testified he understood. The judge made no promises to defendant, defense

counsel, or the State that he would impose a specific sentence under Rule 3:9-

3(c). Defendant was fully aware that although his attorney planned to argue for

a lesser sentence, the judge could impose the minimum ten-year term for first-

degree aggravated manslaughter.      Thus, we discern no basis for disturbing

defendant's guilty plea or his sentence.

      Although defendant now asserts that his attorney advised him it was likely

he would receive less than ten years, that is an issue that is germane only to the

effectiveness of that attorney during the plea negotiations. That issue is best

examined and resolved at the post-conviction relief stage. State v. Rambo, 401

N.J. Super. 506, 525 (App. Div. 2008) (citing State v. Preciose, 129 N.J. 451,

460 (1992)).

      Defendant's challenge in Point II to the judge's sentencing determination

is equally unavailing. Trial judges have broad sentencing discretion as long as

the sentence is based on competent credible evidence and fits within the


                                                                            A-1555-20
                                           8
statutory framework. State v. Dalziel, 182 N.J. 494, 500 (2005). Judges must

identify and consider "any relevant aggravating and mitigating factors" that "are

called to the court's attention[,]" and "explain how they arrived at a particular

sentence." State v. Case, 220 N.J. 49, 64-65 (2014) (quoting State v. Blackmon,

202 N.J. 283, 297 (2010)). "Appellate review of sentencing is deferential," and

we therefore avoid substituting our judgment for the judgment of the trial court.

Id. at 65; State v. O'Donnell, 117 N.J. 210, 215 (1989); State v. Roth, 95 N.J.

334, 365 (1984).

      We are satisfied the judge made findings of fact concerning aggravating

and mitigating factors that were based on competent and reasonably credible

evidence in the record, properly considered all of the information set forth in

defendant's presentence report, and applied the correct sentencing guidelines

enunciated in the Code, including the imposition of a ten-year term for this first-

degree offense. Accordingly, there is no reason for us to second-guess the

sentence.

      Finally, defendant argues in Point III that if the matter is remanded for

resentencing, the trial court should apply mitigating factor fourteen, N.J.S.A.

2C:44-1(b)(14), which was not in effect at the time defendant was originally

sentenced. See State v. Randolph, 210 N.J. 330, 354 (2012) (stating that a


                                                                             A-1555-20
                                        9
resentencing judge "should view [the] defendant as he stands before the court

on that day"). However, we have upheld defendant's sentence and, therefore,

there will be no remand. 5

      Affirmed.




5
   We also note that the Supreme Court recently held that the new mitigating
factor fourteen has only prospective application in cases not involving a
resentencing. State v. Lane, 251 N.J. 84, 87-88 (2022).
                                                                       A-1555-20
                                    10